Citation Nr: 1103692	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for acneform disease.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to a compensable rating before December 23, 2008, 
and a 10 percent rating from December 23, 2008, for functional 
gastrointestinal disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2007, the Veteran canceled his hearing before a Veterans 
Law Judge scheduled.

In a decision in February 2009, the Board denied service 
connection for a right knee disability and remanded the case for 
additional evidentiary development of the remaining three claims 
on appeal.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in July 2010, the RO increased the rating 
for functional gastrointestinal disorder (also claimed as stomach 
disorder and gastroesophageal reflux disease) to 10 percent, 
effective December 23, 2008.  The Veteran continued his appeal 
for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The record raises the claim of service connection for Dupuytren's 
contractures of the hands secondary to service-connected 
diabetes, which is referred to the RO for appropriate action.  
See statement in February 2008 by M.M., MD.






FINDINGS OF FACT

1.  In a rating decision in March 1997, the RO denied the claim 
of service connection for acneform disease; after the Veteran was 
notified of the adverse determination and of his procedural and 
appellate rights, he did not appeal the rating decision.

2.  The additional evidence presented since the rating decision 
in March 1997 by the RO is either cumulative of evidence 
previously considered or does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Arthritis of the hands was not affirmatively shown to have 
been present during active duty; arthritis of the hands was not 
manifest to a compensable degree within one year of separation 
from active duty; the current arthritis of the hands is unrelated 
to a disease, injury, or event of active service origin; and the 
current arthritis of the hands was not caused by or made worse by 
service-connected diabetes mellitus.

4.  Before December 23, 2008, the service-connected functional 
gastrointestinal disorder was manifested by abdominal pain and 
occasional diarrhea; there is no evidence of dysphagia, 
substernal or arm or shoulder pain, impairment of health, or 
chronic gastritis with small nodular lesions and symptoms.

5.  From December 23, 2008, the service-connected functional 
gastrointestinal disorder is manifested by epigastric distress 
with nausea, diarrhea, regurgitation, and heartburn several times 
a week; there is no evidence of dysphagia, substernal or arm or 
shoulder pain, impairment of health, or chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.






CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen 
the claim of service connection for acneform disease.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2010).

2.  Arthritis of the hands was not incurred in or aggravated by 
active service, arthritis of the hands may not be presumed to 
have been incurred in service, and arthritis of the hands is not 
proximately due or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a compensable rating before December 23, 
2008, and a rating higher than 10 percent from December 23, 2008, 
for service-connected functional gastrointestinal disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7303, 7346 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.





In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005, in March 2006, and in March 2009.  
The Veteran was notified of the type of evidence needed to 
substantiate the underlying claim of service connection for 
acneform disease, namely, evidence of an injury, disease, or 
event causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service.  




The Veteran was notified of the type of evidence necessary to 
reopen the claim of service connection for acneform disease, 
namely, new and material evidence and what each of those terms - 
"new" and "material" - meant.  The Veteran was notified that 
the acneform was previously denied because the record did not 
show that there was a chronic skin condition shown in service or 
that the Veteran's skin condition existed from military service 
to the present time.  

The VCAA notice included the type of evidence needed to 
substantiate the claim of service connection for bilateral hand 
arthritis, namely, evidence of an injury or disease or event 
causing an injury or disease during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.   

The Veteran was also notified of the evidence needed to 
substantiate the claim for increase, namely, evidence to show 
that the gastrointestinal disorder was worse and the effect the 
disability had on employment.

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The VCAA notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); 




of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements 
of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated, as evidenced 
by the supplemental statement of the case, dated in July 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records and VA records.  The Veteran himself submitted numerous 
private records, such as those from his private physician (M.M., 
M.D.), TDMC Medical Services Corporation, Thomas-Davis Medical 
Centers, and St. Joseph's Hospital.  He has not identified any 
additional records for the RO to obtain on his behalf.

In regard to the acneform disease, under the duty to assist, a VA 
medical examination or medical opinion is not authorized unless 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii).   

The Veteran was afforded VA examinations in June 2005 and May 
2009 to substantiate the claim of service connection for 
bilateral hand arthritis and the claim for increase.  38 U.S.C.A. 
§ 5103A(d).  



As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claim of Service 
Connection for Acneform Disease 

Procedural History and Evidence Previously Considered

In a rating decision in October 1987, the RO denied service 
connection for acne of the back, claimed as due to exposure to 
Agent Orange.  

In a rating decision in March 1997, the RO denied service 
connection for acneform disease on the grounds that the record 
did not show that there was a chronic skin condition in service 
or that the Veteran's skin condition was due to exposure to Agent 
Orange.  

In a letter in March 1997, the RO notified the Veteran of the 
adverse determination and of his procedural and appellate rights.  
The notice included the Veteran's right to appeal the adverse 
determination by filing a notice of disagreement within one year 
from the date of the letter.  As the Veteran did not file a 
notice of disagreement, the rating decision by the RO in March 
1997 became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
March 1997 is described as follows.




The service personnel records show that the Veteran served on 
active duty from February 1968 to November 1975, which included a 
tour of duty in the Republic of Vietnam.  

The service treatment records show that on the January 1968 
enlistment physical examination the Veteran had mild facial acne.  
In January 1974, there was a complaint of acne on the back, and 
the diagnosis was acne vulgaris.  On separation examination in 
October 1975, the Veteran's skin was evaluated as normal, and in 
a Report of Medical History the Veteran denied having any skin 
disease.  In a statement in November 1975, the Veteran indicated 
that there had been no change in his medical condition since his 
physical examination.  He was discharged from service in November 
1975.    

After service, on VA examination in April 1977, there were no 
complaints regarding the skin, and on examination the skin was 
negative.  In January 1987, the Veteran asserted that he had 
heavy acne on his back due to exposure to Agent Orange.  

On VA examination in August 1987, the Veteran gave a history of 
having developed a chronic acne-like dermatitis involving the 
torso, primarily the back, in the mid-1970s, which he associated 
with exposure to Agent Orange.  He related that he had been 
treated symptomatically for the condition.  On physical 
examination, there was an acne-like dermatitis consisting of 
folliculitis and the typical pitted scars from healed lesions 
scattered over the torso, which was more marked on the back.  The 
impression was acne on the back.  

VA records show that in June 1986 the Veteran was treated for a 
rash on his hands.  In June 1988, he presented with lesions on 
his hands, which he stated had been present for 15 to 20 years.  
The assessment was dyshidrotic eczema.  In September 1988, it was 
report that the Veteran had a history of acne type skin lesions 
since Vietnam.  In October 1989, he was seen with an 
erythematous, pruritic rash in the center of his chest.  The 
impression was herpes zoster.  The rash was resolving by November 
1989.  

On VA examination in October 1992, the Veteran attributed severe 
acne to exposure to Agent Orange during service in Vietnam.  He 
also reported acneform lesions on his cheeks, the back of his 
ears, and his neck (but such lesions were not visible at that 
time).  The diagnosis was severe acne.  On VA examination in 
November 1996, there were references to multiple ailments that 
did not include the skin.  

Current Claim to Reopen

As the unappealed rating decision in March 1997 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim was received 
after August 2001, the current regulatory definition of new and 
material evidence applies.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption is rebuttable when the 
evidentiary assertion is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 


Analysis

The additional evidence presented since the rating decision in 
March 1997 consists of private and VA medical records and 
statements of the Veteran.  

The additional private medical records show that on a July 1996 
internal medicine and rheumatologic report the Veteran underwent 
a general medical examination that revealed acne type lesions on 
the chest, particularly on the back and the shoulders.  

The Veteran was subsequently admitted to St. Joseph's Hospital in 
July 1996 for six days in relation to other complaints, and one 
of the final diagnoses on a hospital discharge summary was that 
of acneform dermatitis in relation to numerous blackish-red 
scratched out areas of the upper and lower back, which the 
Veteran reportedly had had for a long time.  

This evidence is cumulative evidence because it shows that the 
Veteran was treated for acne like lesions that he has reportedly 
had for a long period of time.  Such a finding was made at the 
time of an October 1992 VA examination, and the report of that 
examination was previously considered by the RO in 1997.  And 
cumulative evidence, as previously noted, does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156(a).

VA records show that on rheumatology consults in September 2001, 
in January 2002, in May 2002, and in May 2003, a review of 
systems indicated that the skin had no rashes.  Records from 2007 
to June 2010 do not show treatment for a skin condition.  Such 
additional evidence, which does not reflect the presence of a 
skin condition, is not new and material as the evidence does not 
relate to an unestablished fact necessary to substantiate claim, 
that is, evidence of acneform disease in service or evidence that 
acneform disease is due to exposure to Agent Orange, the absence 
of which was the reason the claim was previously denied. 



In statements, the Veteran asserted that severe acne began on his 
upper torso in service and he continued to have severe acne of 
the upper torso and that he was exposed to Agent Orange in 
Vietnam.  

The Veteran is competent to describe symptoms of a skin disease, 
which he can perceive, that is, a skin condition is visually 
observable.  38 C.F.R. § 3.159 (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience; lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (Lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of one's personal 
knowledge; personal knowledge is that which comes to the witness 
through the use of the senses.). 

Nevertheless, because it does not necessarily follow that there 
is a relationship between any present disability and service, 
including exposure to Agent Orange, medical evidence is required 
to reopen the claim unless such a relationship is one which a lay 
person's observation is competent evidence.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to establish 
the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

To the extent the Veteran's statements are offered as proof of a 
chronic skin since service, the evidence is cumulative evidence, 
that is, evidence supporting a fact previously established and 
considered.  





In this case, the RO had previously considered the following 
evidence in its decision in March 1997: on VA examination in 
August 1987, the Veteran gave a history of having developed a 
chronic acne-like dermatitis involving the torso, primarily the 
back, in the mid-1970s, and in September 1988, it was report that 
the Veteran had a history of acne type skin lesions since 
Vietnam.  However, cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156(a). 

To the extent the Veteran's statements are offered as a lay 
opinion on causation, that is, a link or nexus between a skin 
condition and exposure to Agent Orange, a lay person is competent 
to offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

The Veteran's opinion as a lay person is limited to inferences 
that are rationally based on the Veteran's perception and does 
not require specialized education, training, or experience.

As a lay person, the Veteran is not competent to infer based on 
personal observation alone that a current skin condition is 
related to exposure to Agent Orange without specialized 
education, training, or experience.  And it is not argued or 
shown that the Veteran is otherwise qualified through specialized 
education, training, or experience to offer an opinion on the 
relationship between a skin condition and exposure to Agent 
Orange. 

As the Veteran is not competent to offer an opinion on causation, 
the statements are not to be considered, that is, not admissible 
as evidence, the Veteran's statements are not new and material 
evidence.  See King at 21 (1993) (evidentiary assertions are 
presumed true except when the evidentiary assertion is beyond the 
competence of the person making the assertion). 

As the additional evidence is not new and material, the claim of 
service connection for acneform disease is not reopened, and the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection for Arthritis of the Hands 

Principles of Service Connection
 
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).





If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Facts

The service treatment records are negative for any finding or 
diagnosis of arthritis of the hands.  In April 1970, the Veteran 
was treated for a laceration of the right second finger. In 
September 1971, he was treated for a soft tissue injury of the 
right hand.  X-rays of the hand at that time were negative.  In 
April 1973, the Veteran fell off a horse and was seen for 
injuries related to the right shoulder and for headaches; there 
was no complaint referable to the hands.  In May 1973, X-rays of 
the right hand were conducted to rule out fracture of the base of 
the thumb.  The X-rays were negative.  On separation examination 
in October 1975, the upper extremities were evaluated as normal.  
The Veteran was discharged from service in November 1975.

After service, the Veteran in February 1977 filed a claim of 
service connection for a right hand injury, stating that he had 
fallen in 1975.  On VA examination in April 1977, he had good 
strength and range of motion of both arms and hands with no 
deformity or instability.  The examiner noted that in regard to a 
minor right hand injury, there were no problems.  A VA records in 
April 1980 showed that the Veteran reported a painful, swollen 
right hand for three to four days without trauma.  There had been 
a superficial burn about a week previously.  It was also reported 
that the symptoms have occurred repetitively for about eight 
years after trauma.  The assessment was soft tissue swelling, 
recurrent, probably secondary to old trauma.  





In a January 1987 statement, the Veteran described residuals of 
his service-connected left wrist injury to include swelling and 
numbness of the hand, and indicated that he had had carpal tunnel 
surgery.  He also noted that rheumatoid arthritis had set in, 
affecting his wrists, hands, and each of his finger joints.  At 
the time of a July 1987 VA examination, he reported that when he 
had a skull fracture and concussion during service in 1969, he 
had also injured his hands.  The examination and impression 
referred only to a left wrist injury.  

VA records in December 1987 show that the Veteran was diagnosed 
with seropositive rheumatoid arthritis involving multiple joints 
including the hands.  

On VA examination in September 1988, the Veteran complained of 
problems using his hands, stating that his fingers were very 
stiff.  He claimed having severe rheumatoid arthritis pain 
involving the fingers, hands, wrists, and other joints, and it 
was noted that he had started on gold therapy for the rheumatoid 
arthritis in December 1987.  X-rays of the hands did not show 
evidence of rheumatoid arthritis.    

VA records in October 1988 document a diagnosis of rheumatoid 
arthritis, stage III, class II.  In January 1990, it was noted 
that the Veteran's rheumatoid arthritis was diagnosed in 1984.  
In October 1992, on a VA neurological examination, the diagnosis 
was carpal tunnel syndrome by history.  On VA examination in 
November 1996, it was noted that the Veteran had a history of 
rheumatoid arthritis that was initially diagnosed in 1984, carpal 
tunnel syndrome with difficulty with his left hand beginning in 
service, and a history of non-insulin dependent diabetes.  On a 
VA neurological examination in November 1996, the impression 
included severe rheumatoid arthritis affecting multiple joints, 
but the hands were not listed.  

VA and private medical records show continued treatment for 
rheumatoid arthritis in 1995 and 1996.  A private hospital 
discharge summary in July 1996 indicated that the Veteran had a 
positive rheumatoid arthritis test.  In August and September 
1996, the Veteran had a flare of rheumatoid arthritis and he had 
marked synovitis of the proximal interphalangeal joints and 
metacarpal phalangeal joints.  


In a letter in September 1996, the Veteran's private 
rheumatologist stated that the Veteran has had progressively 
severe arthritis since 1985.  In May 2003, in the VA rheumatology 
clinic, the diagnosis was rheumatoid arthritis in remission.  
Later in May 2003, the Veteran was followed up in the VA 
rheumatology clinic, complaining of mild swelling of his 
metacarpal phalangeal joints, which was unchanged.  There were 
deformities of the proximal interphalangeal joints and distal 
interphalangeal joints of both hands, contractures of the second 
through fourth digits on the right more prominent than on the 
left, without synovitis, and scleryldactyl of both hands 
extending to the metacarpal phalangeal joints.  The assessment 
was rheumatoid arthritis, well controlled.  

In April 2005, the Veteran filed claims of service connection for 
rheumatoid arthritis of the hands and of diabetes mellitus.  In a 
June 2005 statement of medical chronology provided by the 
Veteran, he indicated that his rheumatoid arthritis preceded his 
diagnosis of diabetes mellitus with treatment for the arthritis 
having begun in 1985 and diabetes having initially been diagnosed 
in 1994.  

At the time of a June 2005 VA examination, the examiner diagnosed 
diabetes mellitus, type 2, with onset in 1994.  

In a February 2008 statement, the Veteran's physician, M.M., 
M.D., indicated that he treated the Veteran for rheumatoid 
arthritis and diabetes.  He noted that one of the major problems 
was bilateral Dupuytren's contractures of both hands, which were 
secondary to the Veteran's service-connected diabetes. 

On VA examination in May 2009, it was reported that the date of 
onset of arthritis of the hands was in the 1980s, which had since 
grown progressively worse and that diabetes was diagnosed in the 
mid-1990s, according to the Veteran.  






Following a review of the Veteran's history and a physical 
examination, the diagnosis was rheumatoid arthritis involving the 
hands, which the examiner expressed the opinion was not related 
to the Veteran's diabetes mellitus based on the available 
documentation or to his period of service.  The examiner 
furnished rationale for the opinion, stating that there was no 
known relationship between diabetes and the development of 
rheumatoid arthritis and that based on the records, the Veteran's 
diabetes came after his diagnosis of rheumatoid arthritis.  
Additionally, based on the fact that the Veteran's rheumatoid 
arthritis had developed at least 10 years after his discharge 
from service in 1975, from the Veteran's own timeline, his 
rheumatoid arthritis would have no relationship to his period of 
service.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.




Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that arthritis of the hands is related to 
his period of service from February 1968 to November 1975.  He 
also asserts that arthritis of the hands is associated with 
service-connected diabetes mellitus. 

Theories of Service Connection 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, arthritis of 
the hands was not affirmatively shown to have been present in 
service, and service connection under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service) is not established.   

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).

38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d)

First Diagnosed after Service

The service treatment records do show that the Veteran had a 
laceration on one finger of the right hand, a soft tissue injury 
of the right hand, and a right thumb injury, but X-rays of the 
right hand were negative and no abnormality of either hand was 
shown on separation examination.

As right hand symptoms were noted in service, the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify arthritis of 
the hands and as chronicity in service is not adequately 
supported by the service treatment records, in the absence of 
persistent symptoms of either hand, then continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) is 
required to support the claim.  Also as to the current arthritis 
of the hands, first diagnosed after service, 38 C.F.R. § 3.303(d) 
applies.

In the case, the Veteran has consistently complained of hand 
symptoms since service.  







Nevertheless, because it does not necessarily follow that there 
is a relationship between arthritis of the hands and the 
continuity of symptomatology the Veteran avers, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one which a lay person's observation is competent 
under case law or the condition is simple medical condition.  See 
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain 
circumstances, lay person is competent to identify a simple 
medical condition). 

Although the Veteran is competent to describe symptoms affecting 
his hands, arthritis is not a condition under case law that have 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of arthritis is 
medical in nature, that is, not capable of lay observation, and 
competent medical evidence is required to substantiate the claim.  
See Savage at 498 (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau at 1377.  Also, the Veteran as a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).




After service, VA records, dating to April 1977, do not document 
any hand pathology until the 1980s, when private and VA records 
indicate that the Veteran was seen for symptoms relative to the 
hands and other joints, which were eventually diagnosed as 
rheumatoid arthritis and carpal tunnel syndrome.  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of arthritis of the hands cannot be 
made by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, arthritis is not simple medical condition 
that the Veteran is competent to identify.  And it is not argued 
or shown that the Veteran is otherwise qualified through 
specialized education, training, or experience to offer a 
diagnosis of arthritis of the hands. 

Where, as here, there is a question of the presence or a 
diagnosis of arthritis of the hands not capable of lay 
observation by case law and the condition is not simple 
medication condition under Jandreau for the reason expressed, to 
the extent the Veteran's statements are offered as proof of the 
presence or diagnosis of a arthritis of the hands in service or 
since service, the Veteran's lay statements are excluded, that 
is, not admissible as evidence and cannot be considered competent 
evidence favorable to claim based either on continuity of 
symptomatology or on a disability first diagnosed after service.  

And while the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent to describe 
symptoms that later support a diagnosis by a medical 
professional, there is no evidence that a health-care 
professional has associated arthritis of the hands to an injury 
or disease or event in service.  






To the extent the Veteran has expressed an association between 
arthritis of the hands and an in-service injury or disease or 
event, the Veteran's opinion as a lay person is limited to 
inferences that are rationally based on the Veteran's perception 
and does not require specialized education, training, or 
experience.

As the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of arthritis of the hands based on 
personal observation alone, any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
an opinion on the relationship between a arthritis of the hands 
and any in-service injury, disease, or event. 

As the Board does not find the Veteran competent to establish a 
diagnosis or to express an opinion on the origin or cause of 
arthritis of the hands, the Board need not reach the question of 
whether or not the Veteran's statements are credible.  

The competent medical evidence of record consists of the findings 
and opinion in the report of VA examination in May 2009.  The VA 
examiner, a physician, who is qualified by specialized education 
and training to offer a medical opinion, expressed the opinion 
that there was relationship between arthritis of the hands and 
service.
This evidence opposes rather than supports the claim.  

As there is no competent medical evidence favorable to claim, the 
preponderance of the evidence is against the claim based either 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on 
a disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d), and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).







38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Osteophytes (Arthritis) 

As for presumptive service connection for arthritis as a chronic 
disease under 38 C.F.R. §§ 3.307 and 3.309, arthritis was first 
documented no earlier than 1984 by history, well beyond the 
one-year presumptive period after discharge from service in 1975, 
for presumptive service connection as a chronic disease and the 
preponderance of the evidence is against the claim on this theory 
of service connection, and the benefit of-the-doubt standard of 
proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. 
§ 5107(b).

38 C.F.R. § 3.310 

Secondary Service Connection 

On the question of whether arthritis of the hands was caused by 
or aggravated by the service-connected diabetes mellitus, to the 
extent the Veteran asserts that there is an association between 
arthritis of the hands and service-connected diabetes mellitus, 
the Veteran's opinion as a lay person is limited to inferences 
that are rationally based on the Veteran's perception and does 
not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to diagnose 
arthritis based on personal observation, any inference based on 
what is not personally observable cannot be competent lay 
evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized education, training, or 
experience to offer an opinion on the question of secondary 
service connection. 






The competent medical evidence of record consists of the findings 
and opinion in the report of VA examination in May 2009.  The VA 
examiner, a physician, who is qualified by specialized education 
and training to offer a medical opinion, stated that there was no 
known relationship between rheumatoid arthritis and diabetes. 
This evidence opposes rather than supports the claim that 
diabetes mellitus caused or aggravated arthritis of the hands. 

Although the Veteran's physician, M.M., MD, indicated that he 
treated the Veteran for rheumatoid arthritis and diabetes, the 
physician related only Dupuytren's contractures of the hands to 
service-connected diabetes, not rheumatoid arthritis.  [The Board 
has referred to the RO the claim that Dupuytren's contractures of 
the hands is related to service-connected diabetes]. 

As there is no competent medical evidence favorable to claim, the 
preponderance of the evidence is against the claim based on 
secondary service connection under 38 C.F.R. § 3.310(a), and the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for arthritis of the 
hands, considering the applicable theories of service connection, 
is not established.

III.  Higher Rating for a Functional Gastrointestinal Disorder

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.



Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's functional gastrointestinal disorder (also claimed 
as stomach disorder or gastroesophageal reflux disease) was rated 
by analogy as noncompensable before December 23, 2008, and 10 
percent from December 23, 2008, under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  38 C.F.R. § 4.20 (where the particular 
disability for which the veteran has been service connected is 
not listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous).

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent 
rating is warranted for two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Code 7307, a 10 
percent rating is warranted for chronic gastritis with small 
nodular lesions, and symptoms.  A 30 percent rating is warranted 
for chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms.  



Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability picture, 
with elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

Period Before December 23, 2008

To meet the criteria for a higher rating, the evidence must show 
two or more of the following symptoms for a 30 percent evaluation 
but of less severity:  persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  

Alternatively, the evidence must show manifestations that are 
equivalent to chronic gastritis with small nodular lesions, and 
symptoms.  

A review of the records before December 23, 2008, however, does 
not show that the Veteran's gastrointestinal disorder 
approximated the criteria for a compensable rating.  

The record for this period shows that at the time of a June 2005 
VA examination, the Veteran reported symptoms of gastroesophageal 
reflux disease, including gastritis and acid reflux.  He had a 
history of a bleeding ulcer in 1996.  He was not being treated 
for gastroesophageal reflux disease.  He complained of episodic 
abdominal pain and occasional diarrhea once a week.  He denied 
any functional loss.  Laboratory testing revealed that he was 
negative for H. pylori antibodies.  The impression was 
gastroesophageal reflux disease, currently stable with no 
treatment; H. pylori negative, and no functional loss.  





For this period, the Veteran's gastroesophageal reflux disease 
was listed on his VA problem list.  In February 2006, VA record 
show a complaint of mild stomach pain of months duration before 
and after he ate.  It was noted that the Veteran had a history of 
gastroesophageal reflux disease for which he had previously been 
on medication, but not for months.  On a review of the 
gastrointestinal system, there were occasional episodes of 
diarrhea weekly for several years, no change in appetite, and no 
nausea, vomiting or constipation.  An examination was essentially 
unremarkable.  The impression was gastroesophageal reflux disease 
and the Veteran was started on medication.  In May 2007, a 
general review of systems showed that the Veteran had no weight 
loss.  There were no findings noted in regard to the 
gastrointestinal system.  The assessment was to restart the 
medication for  gastroesophageal reflux disease.  In January 
2008, it was noted that the Veteran was having symptoms, not 
specified, with his medication so his dosage was increased and he 
was to be monitored.  In May 2008, it was noted that he was 
having lots of unspecified symptoms in spite of his medication.  
In September 2008, it was noted that the Veteran reported that 
his medication alone was not helping his gastroesophageal reflux 
disease.  He was counseled to adhere to the medication regimen 
for which he was prescribed.  

As the foregoing evidence shows, for the period covered in this 
appeal the Veteran's gastrointestinal disorder is shown to be 
manifested by stomach pain and occasional diarrhea.  He was noted 
to have gastrointestinal symptoms, which were not specifically 
identified and medication did not seem to help.  Despite the 
gastrointestinal symptoms, even if he was experiencing epigastric 
distress with dysphagia, pyrosis, and regurgitation, there is no 
evidence of dysphagia, substernal or arm or shoulder pain, or 
impairment of health, as required for a 10 percent rating under 
Diagnostic Code 7346.  Moreover, there was no evidence for a 
condition akin to chronic gastritis with small nodular lesions 
and symptoms, as required for a 10 percent rating under 
Diagnostic Code 7307.  





Rather, there appeared to be little, if any functional loss, 
attributable to the gastrointestinal disorder.  For part of this 
period, the Veteran did not take any medication, and once he was 
started on medication he continued to experience gastrointestinal 
symptoms.  Nevertheless, there is no objective evidence to show 
that the symptoms were of the type and severity that more nearly 
approximated the criteria for compensable rating.  

As the criteria for a 10 percent rating have not been 
demonstrated before December 23, 2008, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Period Beginning December 23, 2008

To meet the criteria for a higher rating, the evidence must show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Alternatively, the evidence must show manifestations that are 
equivalent to chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A review of the records beginning 
December 23, 2008, however, does not show that the Veteran's 
gastrointestinal disorder approximates the criteria for a rating 
higher than 10 percent.  

The records for this period show that the Veteran was treated on 
an outpatient basis for gastrointestinal symptoms.  VA records 
show that in February 2009, he underwent an upper endoscopy for 
longstanding gastrointestinal problems, which currently included 
a stomach infection.  The Veteran was experiencing symptoms of 
nausea and vomiting and symptoms of gastroesophageal reflux 
disease.  The endoscopy results showed gastroesophageal reflux 
disease, but otherwise there were no significant findings.  





At the time of the May 2009 VA examination, the Veteran 
complained of frequent acid reflux, dyspeptic burning, nausea, 
and diarrhea a few times a week.  He took medication daily for 
the reflux, nausea, and diarrhea.  His medical history was also 
notable for vomiting on a weekly basis, rare dysphagia, 
esophageal distress several times a week with moderate pain, 
daily heartburn, and regurgitation several times a week.  There 
was no history of hematemesis or esophageal dilation.  It was 
also noted that there was no documentation of gastritis, 
erosions, or ulcerations since a reported hospitalization for a 
bleeding gastric ulcer in 1996.  In that regard, it was reported 
that a February 2009 endoscopy was normal.  On examination, the 
Veteran's overall general health was good and there were no signs 
of anemia.  He had had no weight changes and there were no signs 
of malnutrition.  There was minimal non-specific abdominal 
tenderness.  There were no findings of substernal or shoulder or 
arm pain, weight loss, or impairment of health.  The diagnosis 
was gastroesophageal reflux disease with associated episodic 
diarrhea.  As to the effects of his occupational and daily 
activities, the Veteran was unemployed for reasons other than his 
gastrointestinal disorder.  Further, there were moderate effects 
in terms of eating and sometimes he was unable to go out when he 
had gastrointestinal distress.  

VA records show that in June 2009 the Veteran was noted as being 
asymptomatic on his medication with regard to his 
gastroesophageal reflux disease.  The abdomen was evaluated as 
normal at the time of a colonoscopy in August 2009.  Thereafter, 
records through June 2010 show that the Veteran's 
gastroesophageal reflux disease continued to be listed in his 
medical problem list and that his active medications included 
ones for heartburn and acid reflux.  

As the foregoing evidence shows, for the period covered in this 
appeal while the Veteran's gastrointestinal disorder is shown to 
be manifested by epigastric distress with nausea, diarrhea, 
regurgitation, and heartburn, which are experienced frequently or 
several times a week, there is no evidence of dysphagia, 
substernal or arm or shoulder pain, or impairment of health, as 
required for a 30 percent rating under Diagnostic Code 7346.  


Moreover, there was no evidence for a condition akin to chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms, as required for a 30 percent rating under Diagnostic 
Code 7307.  Rather, the Veteran's overall general health was good 
and his gastrointestinal medications seemed to be effective.  

As the criteria for a 30 percent rating have not been 
demonstrated, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service- 
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service- 
connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Rating Schedule.



As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for acneform disease is not reopened, and the 
appeal is denied.  

Service connection for arthritis of the hands is denied.  

A compensable rating before December 23, 2008, and a rating 
higher than 10 percent from December 23, 2008, for a functional 
gastrointestinal disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


